EX-10 18 exhibit1074.htm 4th Amendment

Exhibit 10.74



FOURTH AMENDMENT TO AMENDED AND RESTATED
MASTER LEASE AGREEMENT


                 THIS FOURTH AMENDMENT TO AMENDED AND RESTATED MASTER LEASE
AGREEMENT (“Fourth Amendment”) is dated as of December 27, 2002 (the “Fourth
Amendment Effective Date”) by and among HEALTH CARE REIT, INC., a corporation
organized under the laws of the State of Delaware (“HCRI” and a “Landlord”),
HCRI INDIANA PROPERTIES, LLC, a limited liability company organized under the
laws of the State of Indiana (“HCRI-IN” and a “Landlord”), HCRI NORTH CAROLINA
PROPERTIES, LLC, a limited liability company organized under the laws of the
State of Delaware (“HCRI-NC” and a “Landlord”), HCRI TENNESSEE PROPERTIES, INC.,
a corporation organized under the laws of the State of Delaware (“HCRI-TN” and a
“Landlord”), HCRI TEXAS PROPERTIES, LTD., a limited partnership organized under
the laws of the State of Texas (“HCRI-TX” and a “Landlord”), and HCRI WISCONSIN
PROPERTIES, LLC, a limited liability company organized under the laws of the
State of Wisconsin (“HCRI-WI” and a “Landlord”), each Landlord having its
principal office located at One SeaGate, Suite 1500, P.O. Box 1475, Toledo,
Ohio 43603-1475, and ALTERRA HEALTHCARE CORPORATION, a corporation organized
under the laws of the State of Delaware (“Tenant”), having its chief executive
office located at 10000 Innovation Drive, Milwaukee, Wisconsin 53226.

R E C I T A L S
      A.      HCRI, HCRI-NC, HCRI-TN and HCRI-TX, as Landlord, and Tenant
entered into an Amended and Restated Master Lease Agreement dated effective as
of July 1, 2001 (“Master Lease”), as amended pursuant to a certain First
Amendment to Amended and Restated Master Lease Agreement dated as of July 16,
2001 (“First Amendment”), as further amended pursuant to a certain Second
Amendment to Amended and Restated Master Lease Agreement dated as of
December 21, 2001 (“Second Amendment”), as further amended pursuant to a certain
Third Amendment to Amended and Restated Master Lease Agreement dated as of
March 19, 2002 (“Third Amendment”) (the Master Lease together with the First
Amendment, Second Amendment, Third Amendment and Fourth Amendment hereinafter
referred to as “Lease”).

      B.      Landlord and Tenant desire to further amend the Lease to extend
the date with respect to the filing of bankruptcy and as otherwise set forth
herein.

                NOW, THEREFORE, in consideration of the foregoing recitals and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows.

      1.      Capitalized Terms. Any capitalized terms not defined in this
Fourth Amendment shall have the meaning set forth in the Lease.





--------------------------------------------------------------------------------


      2.      Events of Default. §§8.1 (e), (f) and (h) of the Lease are hereby
amended to read in their entirety as follows:

(e)        [i] The filing by Tenant or Subtenant of a petition under the
Bankruptcy Code or the commencement of a bankruptcy or similar proceeding by
Tenant; [ii] the failure by Tenant or Subtenant within 60 days to dismiss an
involuntary bankruptcy petition or other commencement of a bankruptcy,
reorganization or similar proceeding against Tenant or Subtenant, or to lift or
stay any execution, garnishment or attachment of such consequence as will impair
its ability to carry on its operation at the Leased Property; [iii] the entry of
an order for relief under the Bankruptcy Code in respect of Tenant or Subtenant;
[iv] any assignment by Tenant or Subtenant for the benefit of its creditors;
[v] the entry by Tenant or Subtenant into an agreement of composition with its
creditors; [vi] the approval by a court of competent jurisdiction of a petition
applicable to Tenant or Subtenant in any proceeding for its reorganization
instituted under the provisions of any state or federal bankruptcy, insolvency,
or similar laws; [vii] appointment by final order, judgment, or decree of a
court of competent jurisdiction of a receiver of a whole or any substantial part
of the properties of Tenant or Subtenant (provided such receiver shall not have
been removed or discharged within 60 days of the date of his qualification).
Notwithstanding the foregoing, such an event shall not constitute an Event of
Default hereunder if (a) with respect to clauses [i] and [ii], such event occurs
on or prior to January 31, 2003 or (b) with respect to clauses [iii], [iv], [v],
[vi] or [vii] such event occurs at any time in connection with a bankruptcy
action filed on or prior to January 31, 2003.

(f)        [i] Any receiver, administrator, custodian or other person takes
possession or control of any of the Leased Property and continues in possession
for 60 days; [ii] any writ against any of the Leased Property is not released
within 60 days; [iii] any judgment is rendered or proceedings are instituted
against the Leased Property or Tenant or Subtenant which affect the Leased
Property or any part thereof, which is not dismissed for 60 days (except as
otherwise provided in this section); [iv] all or a substantial part of the
assets of Tenant or Subtenant are attached, seized, subjected to a writ or
distress warrant, or are levied upon, or come into the possession of any
receiver, trustee, custodian, or assignee for the benefit of creditors occurring
on or after January 31, 2003 or such event occurs at any time in connection with
a bankruptcy action filed on or after January 31, 2003; [v] Tenant or Subtenant
is enjoined, restrained, or in any way prevented by court order (other than ex
parte order) from conducting all or a substantial part of its business or
affairs at the Leased Property; or [vi] except as otherwise permitted hereunder,
a final notice of lien, levy or assessment is filed of record with respect to
all or any part of the Leased Property or any property of Tenant or Subtenant
located at the Leased Property and is not dismissed, discharged, or bonded-off
within 30 days or is not otherwise addressed pursuant to §7.3.


-2-

--------------------------------------------------------------------------------


         (h)        Tenant, Subtenant or any Affiliate defaults on any
indebtedness or obligation to Landlord or any Landlord Affiliate, including,
without limitation, any lease with Landlord or any Landlord Affiliate, or Tenant
or any Affiliate receives notice of acceleration of payment in connection with a
default under any Material Obligation unless Tenant can demonstrate to Landlord
that such acceleration will not cause Tenant to be in violation of §15.7, and
any applicable grace or cure period with respect to default under such
indebtedness or obligation expires without such default having been cured. This
provision applies to all such indebtedness and obligations as they may be
amended, modified, extended, or renewed from time to time. Notwithstanding the
foregoing, such an event shall not constitute an Event of Default hereunder if
the event occurs on or prior to January 31, 2003 or if such event occurs at any
time in connection with a bankruptcy action filed on or prior to January 31,
2003.

      3.      Affirmation. Except as specifically modified by this Fourth
Amendment, the terms and provisions of the Lease are hereby affirmed and shall
remain in full force and effect.

      4.      Binding Effect. This Fourth Amendment will be binding upon and
inure to the benefit of the successors and permitted assigns of Landlord and
Tenant.

      5.      Further Modification. The Lease may be further modified only by
writing signed by Landlord and Tenant.

      6.      Counterparts. This Fourth Amendment may be executed in multiple
counterparts, each of which shall be deemed an original hereof, but all of which
will constitute one and the same document.

      7.      Subtenant. Manlius Clare Bridge Operator, Inc. is signing this
Fourth Amendment for the sole purpose of consenting to the terms and conditions
set forth herein.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



-3-

--------------------------------------------------------------------------------


                IN WITNESS WHEREOF, Landlord and Tenant have executed this
Fourth Amendment as of the date first set forth above.


Signed and acknowledged in the presence of:

Signature/s/ Tracy W. Carte

Print Name Tracy W. Carte

Signature/s/ Rita J. Rogge

Print Name Rita J. Rogge

HEALTH CARE REIT, INC.

By:/s/ Erin C. Ibele

Title:Vice Pres and Corporate Secretary

Signed and acknowledged in the presence of:

 

 

 

Signature/s/ Tracy W. Carte

Print Name Tracy W. Carte

Signature/s/ Rita J. Rogge

Print Name Rita J. Rogge

HCRI INDIANA PROPERTIES, LLC

By:Health Care REIT, Inc.

Member

By:/s/ Erin C. Ibele

Title:Vice Pres and Corporate Secretary

Signed and acknowledged in the presence of:

 

 

 

 

Signature/s/ Tracy W. Carte

Print Name Tracy W. Carte

Signature/s/ Rita J. Rogge

Print Name Rita J. Rogge

HCRI NORTH CAROLINA PROPERTIES, LLC

By:Health Care REIT, Inc.

Member

By:/s/ Erin C. Ibele

Title:Vice Pres and Corporate Secretary

Signed and acknowledged in the presence of:

Signature/s/ Tracy W. Carte

Print Name Tracy W. Carte

Signature/s/ Rita J. Rogge

Print Name Rita J. Rogge

HCRI TENNESSEE PROPERTIES, INC.

By:/s/ Erin C. Ibele

Title:Vice Pres and Corporate Secretary



S-1

--------------------------------------------------------------------------------


Signed and acknowledged in the presence of:

 

 

 

Signature/s/ Tracy W. Carte

Print Name Tracy W. Carte

Signature/s/ Rita J. Rogge

Print Name Rita J. Rogge

HCRI TEXAS PROPERTIES, LTD.

By:Health Care REIT, Inc.

General Partner

By:/s/ Erin C. Ibele

Title:Vice Pres and Corporate Secretary

Signed and acknowledged in the presence of:

 

 

 

Signature/s/ Tracy W. Carte

Print Name Tracy W. Carte

Signature/s/ Rita J. Rogge

Print Name Rita J. Rogge

HCRI WISCONSIN PROPERTIES, LLC

By:Health Care REIT, Inc.

Member

By:/s/ Erin C. Ibele

Title:Vice Pres and Corporate Secretary

Signed and acknowledged in the presence of:

Signature: /w/ Eric Hoagland

Print Name /s/ Eric Hoagland

Signature/s/ Jeff Jensen

Print Name Jeff Jensen

ALTERRA HEALTHCARE CORPORATION

By:/s/ Mark W. Ohlendorf

Title:Senior Vice President

Tax I.D. No.:39-1771281

Signed and acknowledged in the presence of:

 

Signature /s/ Patricia Sauer

Print Name Patricia Sauer

Signature /s/Amy Hickman

Print Name Amy Hickman

MANLIUS CLARE BRIDGE OPERATOR, INC.

By:/s/ Colleen Endsley

Title:President

Tax I.D. No.:16-1564848



S-2

--------------------------------------------------------------------------------


STATE OF OHIO)

) SS:

COUNTY OF LUCAS)



The foregoing instrument was acknowledged before me this 31st day of December,
2002 by Erin C. Ibele, the Vice President and Corporate Secretary of Health Care
REIT, Inc., a Delaware corporation, on behalf of the corporation.



/s/ Rita J. Rogge

Notary Public



My Commission Expires: 5/21/06[SEAL]



 

STATE OF OHIO)

) SS:

COUNTY OF LUCAS)



The foregoing instrument was acknowledged before me this 31st day of December,
2002 by Erin C. Ibele, the Vice President and Corporate Secretary of Health Care
REIT, Inc., a Delaware corporation and the sole member of HCRI Indiana
Properties, LLC, a limited liability company organized under the laws of the
State of Indiana on behalf of the limited liability company.



/s/ Rita J. Rogge

Notary Public



My Commission Expires: 5/21/06[SEAL]



 

 

 

STATE OF OHIO)

) SS:

COUNTY OF LUCAS)



The foregoing instrument was acknowledged before me this 31st day of December,
2002 by Erin C. Ibele, the Vice President and Corporate Secretary of Health Care
REIT, Inc., a Delaware corporation and the sole member of HCRI North Carolina
Properties, LLC, a limited liability company organized under the laws of the
State of Delaware on behalf of the limited liability company.



/s/ Rita J. Rogge

Notary Public



My Commission Expires: 5/21/06[SEAL]





S-3

--------------------------------------------------------------------------------


 

 

STATE OF OHIO)

) SS:

COUNTY OF LUCAS)



The foregoing instrument was acknowledged before me this 31st day of December,
2002 by Erin C. Ibele, the Vice President and Corporate Secretary of
HCRI Tennessee Properties, Inc., a corporation organized under the laws of the
State of Delaware on behalf of the corporation.



/s/ Rita J. Rogge

Notary Public



My Commission Expires:__________[SEAL]



 

 

STATE OF OHIO)

) SS:

COUNTY OF LUCAS)



The foregoing instrument was acknowledged before me this 31st day of December,
2002 by Erin C. Ibele, the Vice President and Corporate Secretary of Health Care
REIT, Inc., a Delaware corporation and the general partner of HCRI Texas
Properties, Ltd., a limited liability partnership organized under the laws of
the State of Texas on behalf of the limited partnership.



/s/ Rita J. Rogge

Notary Public



My Commission Expires: __________[SEAL]





S-4

--------------------------------------------------------------------------------


 

STATE OF OHIO)

) SS:

COUNTY OF LUCAS)



The foregoing instrument was acknowledged before me this 31st day of December,
2002 by Erin C. Ibele, the Vice President and Corporate Secretary of Health Care
REIT, Inc., a Delaware corporation and the sole member of HCRI Wisconsin
Properties, LLC, a limited liability company organized under the laws of the
State of Delaware on behalf of the limited liability company.



/s/ Rita J. Rogge

Notary Public



My Commission Expires: __________[SEAL]



 

 

 

STATE OF WISCONSIN)

) SS:

COUNTY OF MILWAUKEE)



The foregoing instrument was acknowledged before me this 27th day of December,
2002 by Mark W. Ohlendorf, the Senior Vice President of Alterra Healthcare
Corporation, a Delaware corporation, on behalf of the corporation.



/s/ J. C. Hansen

Notary Public



My Commission Expires: 5-21-06[SEAL]



 



S-5

--------------------------------------------------------------------------------


STATE OF WISCONSIN)

) SS:

COUNTY OF MILWAUKEE)



The foregoing instrument was acknowledged before me this 2ND day of January,
2003 by Colleen Endsley, the President of Manlius Clare Bridge Operator, Inc., a
New York corporation, on behalf of the corporation.



/s/ J. C. Hansen

Notary Public



My Commission Expires:5-21-06[SEAL]



 

THIS INSTRUMENT PREPARED BY:



Oksana M. Ludd, Esq.
Shumaker, Loop & Kendrick, LLP
1000 Jackson



Toledo, Ohio 43624
